Paul W. Brown, J.,
dissenting. There is agreement by all courts involved in the instant cause that the trial court did not have jurisdiction to order a change of permanent custody of appellee’s daughter. In fact, however, the trial judge granted only temporary custody to appellant, the stepfather, and directed the ultimate custody disposition to be made by the Court of Common Pleas of Williams County. This was a most rational approach to the problem before that judge, which is not directly governed by the statutory scheme, since the stepfather was an undeniably fit parent. Yet such a temporary disposition is not a final appealable order under R. C. 2505.02. I would reverse the Court of Appeals and direct the dismissal of this appeal, allowing the stepfather to retain custody and thus leaving appellee to seek other remedies.*

 Since a stay was granted pending appeal of this cause, custody was retained by the stepfather. Appellee could attempt to obtain custody, either through a writ of habeas corpus or by an action brought in the Court of Common Pleas of Williams County. Under either approach the future of the child would be ultimately determined by a forum with jurisdiction to consider the predominant question, i.e., the best interests of the child.